Citation Nr: 0903905	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral heel 
spurs. 

2.  Entitlement to service connection for a right knee 
condition. 

3.  Entitlement to an initial, compensable disability rating 
for lumbosacral strain with arthritic changes (back 
disability).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1969 to 
July 1973.  After that service, he also had service in the 
Air National Guard of Arkansas and had various confirmed 
periods of inactive duty for training from August 1974 to 
June 2004.  The veteran worked for several years as a 
civilian employee for the Air National Guard of Arkansas.       

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied service connection.  
Responsibility for the veteran's claim was later transferred 
to the RO in St. Petersburg, Florida.  

In August 2007, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not incur a bilateral heel spur injury 
during active service, active duty for training, or inactive 
duty for training.  

2.  The veteran's combined range of motion for the 
thoracolumbar spine is 230 degrees.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral heel 
spurs have not been met.  38 U.S.C.A. §§ 101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2008).  

2.  The criteria for an initial disability rating of 
10 percent and no greater for lumbosacral strain with 
arthritic changes have been met.  38 U.S.C.A. §§ 1157, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.40, 
4.71a and Diagnostic Codes 5003, 5010 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral heel spurs 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) an 
injury or disease was incurred during active military 
service; (2) a current disability exists; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Here, there are no military records indicating that the 
veteran incurred a heel spur disability during service.  For 
his initial period of active air service, from August 1969 to 
July 1973, there are no complaints of, treatment for, or 
findings of any heel disability.  There are a few post-
service treatment records relating to pain in the veteran's 
left heel.  The first document, a March 2003 Jacksonville 
Foot Clinic record faxed to (presumably) the Air National 
Guard in December 2003, indicates that the veteran was 
complaining of pain in his left heel, which had been "of 
long-standing duration and increasing in severity."  In 
May 2003, while on inactive duty for training for the Air 
National Guard, the veteran complained of heel spurs that he 
had had from 2002 to the present, which prevented him from 
exercising.  He was diagnosed with bilateral heel spurs.  
These documents do not establish that the veteran incurred a 
heel spur injury during a period of inactive duty for 
training.  Instead, they appear to be evidence that heel 
spurs were incurred prior to those periods of inactive duty 
for training.  

In November 2003, Progress Notes from the Jacksonville Foot 
Clinic (faxed in December 2003) indicated that the veteran 
was complaining of pain in his left heel.  He underwent left 
heel spur resection in November 2003 and there were 
December 2003 follow-up visits after that surgery.  In 
September 2004, there is a note that the veteran had limited 
range of motion of the left heel.  None of these surgical 
records indicate that the veteran's heel spur disability was 
incurred during active air service. 

Indeed, at his August 2007 personal hearing, the veteran 
testified that he could not think of any time when he injured 
his heels.  Transcript at 6-7.  He admitted he could not 
really identify when his heels began to hurt because he tried 
home remedies for a long while before seeking medical 
treatment.  Transcript at 5.  

Instead, at his hearing, he argued that because he was 
required to stay in shape for his Air National Guard military 
service, he should be service-connected for the heel spurs 
that were the result of his running and jogging while working 
as a civilian technician in the Air National Guard.  
Transcript at 4.  In his notice of disagreement, he argued 
that his heel pain was related to many hours of standing and 
enduring rough take-offs and landings, presumably during his 
civilian employment as an Air Technician for the Air National 
Guard.  He argued that the law should permit service-
connection for the time he spent as a civilian employee in 
the Air National Guard because he was helping active duty 
personnel.  

But without an injury or disease incurred during active 
military, naval, or air service, there is no legal authority 
for granting service connection here.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  While periods of active duty for training 
and inactive duty for training can qualify (in some 
circumstances) as active military, naval, or air service, 
periods of civilian employment as a technician for the 
National Guard do not qualify as periods of active military 
service.  Venturella v. Gober, 10 Vet. App. 340 (1997) (widow 
of veteran who was both a civilian Air Reserve Technician 
employee and a major in the Air Force Reserves, was not 
entitled to service connection for cause of death when he 
died while working as an Air Reserve Technician); see also 
38 U.S.C.A. § 101(24) (definition of "active military, 
naval, or air service"); 38 C.F.R. §§ 3.1(k) ("service-
connected" means that a disability was incurred in the line 
of duty in the active military, naval or air service), 3.6(a) 
(definition of "active military, naval, and air service"); 
see generally Allen v. Nicholson, 21 Vet. App. 54 (2007) 
(description of various types of service qualifying as active 
military service).    

With no evidence of a heel injury or disease incurred during 
active air service, service connection must be denied.  And 
because there is no evidence of such an injury or disease, 
there is no reasonable doubt to resolve in this claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

II.  Compensable disability rating for the veteran's back 
disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history.  38 C.F.R. 
§§ 4.1, 4.2.  Where, as here, entitlement to compensation has 
been established, but a higher initial disability rating is 
at issue, the extent of impairment throughout the entire 
period, beginning with the filing of the claim, must be 
considered and a determination must be made regarding whether 
"staged" ratings are warranted.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999) (when a disability rating is 
initially assigned, separate ratings should be considered for 
separate periods of time, known as staged ratings).  Here, 
despite later treatment records showing that the veteran had 
full range of motion of the thoracolumbar spine, the Board 
finds that an increased rating to 10 percent, and no higher, 
is warranted for the entire rating period based on the 
objective range of motion measurements taken at the 
August 2005 compensation and pension (C&P) examination.  
Thus, no staged ratings will be assigned.  

There are three separate sets of criteria for evaluating a 
back disability that includes X-ray evidence of degenerative 
changes.  After each is discussed in turn below, other, 
general, rating principles will be considered.  

A.  Spine criteria

First, the spine criteria of 38 C.F.R. § 4.71a are 
applicable.  Within that regulation, the spine criteria are 
divided into two formulas:  the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(IDS Formula); and the General Rating Formula for Diseases 
and Injuries of the Spine (General Spine Formula).  38 C.F.R. 
§ 4.71a (Rating Criteria for the Spine).  

Here, the IDS Formula is not applicable.  The veteran has not 
been diagnosed with IDS.  Moreover, since the August 2005 C&P 
examiner found negative straight leg raises and no radicular 
pain, there is no evidence in the record of neurological 
impairment, an essential component of Intervertebral Disc 
Syndrome.  See also February 2007 Primary Care Provider  (no 
evidence of sciatica); September 2006 Primary Care Provider 
(pain does not radiate to legs; SLR negative).  In addition, 
the August 2005 examiner found that the veteran did not 
experience "incapacitating episodes."  That finding is 
consistent with the veteran's testimony at the August 2007 
personal hearing, where the veteran stated that he no longer 
seeks medical treatment for his back because there is nothing 
more that can be done for him.  Transcript at 9-10.  Indeed, 
there is no evidence in the record of incapacitating 
episodes, which the regulations define as periods of acute 
signs and symptoms due to IDS that require bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a (IDS Formula, Note (1)).  Thus, a 
compensable rating is not available under the criteria listed 
in the IDS Formula. 

On the other hand, the record does establish that a 
disability rating of 10 percent, and no higher, is warranted 
under the criteria in the General Spine Formula.  Since the 
veteran's disability is confined to the lumbosacral area, the 
criteria in the General Spine Formula for rating a thoracic 
spine disability will not be discussed here.  But with 
respect to the thoracolumbar spine, there are four criteria 
that warrant a 10 percent rating in the General Spine 
Formula:  (1) vertebral body fracture with loss of 50 percent 
or more of the height; (2) muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; (3) forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; and (4) combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  38 C.F.R. § 4.71a (General Spine Formula) 
(criteria reordered and numbered so as to facilitate 
application to this veteran's disability).  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a (General Spine 
Formula, Note (2)).  

Here, there are no findings of vertebral fracture, muscle 
spasm, guarding, or localized tenderness and the veteran's 
forward flexion measured 90 degrees.  See February 2007 
Primary Care Provider (veteran denies muscle spasm); 
August 2006 Primary Care Provider (no tenderness or 
deformity); August 2005 C&P Examination (forward flexion 
measured 90 degrees; intermittent muscle spasm resolved at 
this time); August 2005 X-Ray Report (vertebral heights and 
disc spaces are well preserved).  But the veteran's combined 
range of motion, as measured in the August 2005 C&P 
examination, falls between 120 degrees and 235 degrees.  The 
veteran had forward flexion to 90 degrees, extension to 20 
degrees, left and right lateral flexion to 40 degrees, and 
left and right lateral rotation to 55 degrees.  As noted 
above, the normal ranges of motion for each component of 
spinal motion provided are the maximum that can be used for 
calculation of the combined range of motion.  Therefore, the 
veteran's left and right lateral flexion and left and right 
lateral rotation will each be considered to be 30 degrees, 
and the sum of his measurements is 230 degrees, which meets 
the fourth criteria for a 10 percent rating for a 
thoracolumbar disability.  And even though there is later 
evidence in examinations by various health professionals that 
the veteran had full range of motion, since those 
examinations do not provide objective measurements of the 
various types of spinal motion, that general evidence does 
not provide sufficient specificity to assign staged ratings 
to reduce the initial rating.  See September 2006 
Rheumatology Consult (normal range of motion);  
September 2006 Physical Therapy Evaluation (full range of 
motion); June 2006 Primary Care Provider (no complaints of 
lower back).  Thus, the veteran's initial evaluation for his 
back disability should be 10 percent rating.   

Using the criteria for rating spine disabilities, a rating 
higher than 10 percent is not warranted on this record.  As 
relevant to a thoracolumbar spine disability, the General 
Spine Formula authorizes a 20 percent rating for:  (1) muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; (2) forward flexion greater 
than 30 degrees but not greater than 60 degrees; and 
(3) combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  38 C.F.R. § 4.71a (General Spine 
Formula) (criteria reordered and numbered so as to facilitate 
application to this veteran's disability).  Higher ratings 
are available for greater limitation of motion or ankylosis.  
None of those criteria are met here.  There is no finding of 
a deformity in the contour of the veteran's spine.  
September 2006 Rehabilitation Consult (no asymmetry or 
deformity noted).  The veteran's forward flexion was measured 
at 90 degrees.  August 2005 C&P Examination.  And as 
discussed above, the veteran's combined range of 
thoracolumbar motion measured 230 degrees, which is 
considerably greater than 120 degrees.  Since the veteran has 
230 degrees of motion, there is no evidence of ankylosis.  As 
a result, the evidence does not warrant a disability rating 
greater than 10 percent under the criteria for rating spine 
disabilities under 38 C.F.R. §  4.71a.  



B.  Arthritis criteria 

Another set of criteria that is applicable to the veteran's 
back disability is the criteria for rating arthritis.  The 
veteran's arthritic changes are the result of trauma.  
Diagnostic Code (DC) 5010 provides that the criteria for 
degenerative arthritis should be used to rate arthritis due 
to trauma, substantiated by X-ray findings.  The criteria for 
degenerative arthritis authorizes only one rating higher than 
the 10 percent rating already available to the veteran for 
his back disability.  38 C.F.R. § 4.71a (Acute, Subacute, or 
Chronic Diseases), DC 5003.  Diagnostic Code 5003 provides 
that in the absence of limitation of motion, a 20 percent 
rating is available with X-ray evidence of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  As discussed above, however, 
the veteran's back disability manifests in limitation of 
motion of the thoracolumbar spine because instead of the 
normal combined range of motion of 240 degrees, the veteran 
has only 230 degrees of motion.  Thus, in rating the 
veteran's back disability, a rating higher than 10 percent is 
not available under the arthritis criteria.  

C.  Functional loss due to pain 

The third set of criteria applicable in rating the veteran's 
back disability are the provisions concerning musculoskeletal 
functional loss.  A disability of the musculoskeletal system 
is primarily the inability, due to damage, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  Thus, functional loss due to pain and weakness must 
be considered in evaluating the disability because a part 
which becomes painful on use must be regarded as seriously 
disabled.  Id.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (disability ratings should reflect the veteran's 
functional loss due to fatigability, incoordination, 
endurance, weakness, and pain).  And the rating should 
reflect the condition of the veteran during flare-ups.  
DeLuca v. Brown, supra.  

Here, the record does not contain enough specificity as to 
the veteran's functional loss to establish a higher rating 
for functional loss due to pain.  The veteran testified that 
he has constant, nagging pain, so the record does not show 
that there are flare-ups of pain.  Transcript at 12.  The 
veteran testified that sometimes in the morning, he is very 
stiff and has a hard time standing up straight.  Transcript 
at 10.  He also testified that on some days, when he comes 
home from work, he lays down to get relief from the pain.  
Transcript at 10.  And he testified that he was thinking of 
quitting his job-due to his knee as well as his back-and 
stated in a general fashion that he couldn't function anymore 
to do it.  Transcript at 12.  

But there is no evidence in the record that he has lost any 
time from work due to his back disability.  Nor is there any 
evidence of what function is affected by his back.  At his 
February 2007 primary care visit, he denied difficulty in 
ambulating.  His September 2006 physical therapy evaluation 
shows that he was independently performing the activities of 
daily living.  And even his testimony about the stiffness in 
his back implies that it is only when he first awakens that 
he is stiff so that he later had greater range of motion.  In 
addition, he testified that while he has to be careful 
bending over to pick up objects, he implied that if careful, 
he is able to do it.  Transcript at 11.  And the record does 
not show that the veteran, in fact, quit his job because of 
his back.  On this record, the Board finds that a rating 
higher than 10 percent for functional loss due to pain has 
not been shown.  

D.  Other rating principles

The benefit of the doubt doctrine does not lead to a 
different result here.  When there is an approximate balance 
of positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Here, the 
evidence against a rating in excess of 10 percent far 
outweighs what little evidence there is to support a rating 
higher than 10 percent.  With respect to the spine criteria, 
the veteran has already been given the benefit of the doubt 
by assigning a 10 percent disability rating even for the 
period during which medical professionals have found that he 
had full or normal range of motion.  The only evidence of 
range of motion that might be considered greater than that 
measured by the C&P examiner is the veteran's testimony of 
greater stiffness when he first wakes up on some mornings and 
his statement that he can not touch his toes.  But as 
discussed above, both of those statements were made in a way 
that implied that the veteran has greater range of motion 
after he has moved around a bit and that he is able to bend 
over to pick up objects.  In light of the reports of medical 
professionals that have found that he has full range of 
motion or that fail to note any limitation of motion (see 
February 2007 Primary Care Provider Examination), the 
veteran's testimony that is not definite enough to establish 
an increase in the level of his back disability, does not 
warrant enough weight to create an approximate balance of 
evidence about the claim.  As for the other criteria, the 
veteran stated that his back disability, along with another 
disability (of the knee), interfered with his ability to 
perform his job duties, but he supplied no details in that 
respect.  Thus, there is no reasonable doubt to resolve.  

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected back disability.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  But where the schedular 
criteria in the rating schedule is adequate, no extra-
schedular evaluation is warranted.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008) (the first step in evaluating extra-
schedular consideration is to determine whether the schedular 
rating criteria are adequate).  

This record does not establish that the rating criteria are 
inadequate.  The veteran's complaints were solely of pain and 
stiffness.  As discussed above, the range of motion criteria 
for evaluating a spine disability supported the assignment of 
a 10 percent disability rating that reflected the veteran's 
limitation of motion due to pain.  Since the rating criteria 
reflect the very complaints made by the veteran, the Board 
finds that the schedular criteria are not inadequate for 
rating this veteran's back disability.  

The highest rating supported by the record is a 10 percent 
rating under the criteria in the General Spine Formula.  
Thus, the veteran's claim for a compensable rating is granted 
and a rating of 10 percent, and no higher, is assigned.  

III.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's July 2005 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
December 2005 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not address what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award for service connection.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original July 2005 letter.  First, the veteran was provided 
with the proper notice in a September 2006 letter that was 
sent to him long before the March 2007 statement of the case 
was issued.  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (a statement of the case or a supplemental 
statement of the case can be considered a readjudication of a 
claim after the issuance of proper notice); see also Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  Since the 
veteran had a meaningful opportunity to participate in the 
adjudication process, the veteran was not prejudiced by the 
delay in receiving all required notice.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

In any event, with respect to the bilateral heel spur issue, 
the veteran was not prejudiced by the failure to provide 
timely notice that complies with Dingess v. Nicholson.  Since 
service connection was denied, any issues about 
implementation of an award for service connection have been 
rendered moot.   

As for the other issue, on appeal the veteran is challenging 
the initial evaluation and effective date assigned following 
the grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Dingess, 19 Vet. App. 
at 490-91.  Since the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service treatment records, by providing the 
veteran with a physical examination, and by providing the 
veteran with an opportunity to present sworn testimony at his 
personal hearing.  

The veteran's C&P examination was conducted in August 2005.  
Where the veteran claims a disability is worse than when 
originally rated, and the evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  
Here, the veteran has not claimed that his disability has 
worsened since his C&P examination.  And while that C&P 
examination is three years old, the record shows that the 
evidence in the claims folder is adequate for rating the 
veteran's disability.  Here, the veteran's combined range of 
motion measured 230 degrees at his August 2005 C&P 
examination.  To warrant a higher disability rating, the 
evidence would have to show that his combined range of motion 
of the thoracolumbar spine had declined to not more than 120 
degrees, or that his forward flexion had declined to between 
30 and 60 degrees.  38 C.F.R. § 4.71a (General Spine Formula; 
criteria for 20 percent rating).  

The veteran's medical treatment records and testimony since 
the August 2005 C&P examination do not indicate that any such 
severe decline has occurred.  As noted above, as recently as 
September 2006, the veteran was found to have normal range of 
motion.  And when his new primary care provider conducted a 
musculoskeletal examination just six months before his 
personal hearing, no notes were made as to limitation of 
motion.  See February 2007 Primary Care Provider (veteran 
denied new back pain, muscle symptoms, new joint symptoms, 
and difficulty ambulating; upon examination, the peripheral 
joints were not enlarged and there were no findings of 
sciatica).  The veteran did not provide any complaints that 
extension, lateral flexion, or lateral rotation had declined.  
Reading the evidence in a light most favorable to the 
veteran, the only indication that the veteran's disability 
may have become worse than at the C&P examination is the 
veteran's testimony that he can not touch his toes 
"anymore."  Transcript at 11.  This implies that his 
forward flexion is worse than it once was.  

But he also testified that if he has to pick something up, he 
must be real careful.  Transcript at 11.  That implies that 
he is able to bend over to pick things up.  And he testified 
that on some days, he can't stand up straight when he first 
wakes up.  Transcript at 10.  But that implies that on most 
days, he can stand up straight and even on those days when he 
cannot do it at first, after some time, he is able to stand 
up straight.  See also September 2006 Rehabilitation Consult 
(no deformity noted).  Finally, at his personal hearing, 
while he mentioned morning stiffness, the veteran's testimony 
focused primarily on the pain he experiences in his back 
rather than on limitations of motion.  Transcript  at 10 
("I'm not taking anything [medication] now, and it's really 
hurting in the mornings and during the day now."); at 11 
("It's just one place in my back and just in the very low, 
lower part of my back and it just really, really hurts.  Some 
mornings when I get out of bed, I just have to kind of roll 
out of bed because of the pain.  And I've tried sleeping on 
different mattresses, and tried putting cushions under my 
back, and it doesn't do any good.  It's really hurting after 
sitting out in the lobby."); at 13 ("It's just, just a 
nagging back pain.  That's all I can say about it.")  

The veteran's focus on pain, his testimony about picking 
things up, and the medical evidence that does not contain 
findings of severe limitation of motion indicate that the 
veteran still has relatively normal forward flexion.  Since 
the veteran's testimony and the medical evidence make clear 
that even if the veteran now has some mornings where for a 
period of time his forward flexion is somewhat more limited 
than the 90 degrees measured at the August 2005 C&P 
examination, even his description of his disability does not 
indicate that he has only 30 to 60 degrees of forward flexion 
to warrant a rating higher than 10 percent.  Thus, the 
evidence in the record was adequate to evaluate the veteran's 
back disability, without having to have another examination 
conducted.   


ORDER

Service connection for bilateral heel spurs is denied. 

An initial disability rating of 10 percent, and no higher, 
for lumbosacral strain with arthritic changes, is granted, 
subject to the criteria governing payment of monetary 
benefits.      


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In his May 2007 substantive appeal, the veteran stated that 
he injured his right knee while on active duty orders in 
July 2005.  He has submitted August 2005 Tri-care medical 
records showing treatment for right knee swelling and pain as 
a result of a July 2005 injury while stepping off an airplane 
at work.  Private orthopedic records show treatment in 
August 2005 as well.  

In his July 2005 claim, the veteran indicated that he was 
still an active member of the military at that time.  A 
Department of Army and Air Force National Guard Bureau Report 
of Separation and Record of Service indicates that his Air 
National Guard of Arkansas service ended effective in 
September 2005.  But the veteran's military status during 
July 2005, when his claimed injury was incurred, is not 
clear.  A December 2005 certificate from the Office of the 
Adjutant General of the State of Arkansas indicates that the 
veteran's last period of active duty or active duty for 
training was in June 2004.  The claims file contains no 
service treatment records, including physical examinations, 
after September 2004.  And as discussed above, the veteran 
worked in a civilian capacity as an employee for the Air 
National Guard.  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty for training.  See Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994) (service department records are binding 
on VA for purposes of establishing service in the Armed 
Forces).  It is not clear from the service records in the 
claims file whether the veteran had any active duty, active 
duty for training, or inactive duty for training periods 
after June 2004.  As a result, the RO/AMC should seek 
appropriate documents to verify what type of military service 
the veteran had from June 2004 to September 2005.  If the 
veteran had any periods of active duty, active duty for 
training, or inactive duty for training from June 2004 to 
September 2005, the RO/AMC should also seek all medical 
records pertaining to those periods of military service.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant 
service department records concerning the 
status of the veteran's air service from 
June 2004 to September 2005, and associate 
all such evidence with the claims folder. 

2.  If the evidence shows that the veteran 
had active duty, active duty for training, 
and/or inactive duty for training at any 
time during the period from June 2004 to 
September 2005, make arrangements to 
obtain the veteran's service treatment 
records for those periods of air service.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative (if any) a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


